Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
For claim 1, the closest prior art was Rein (US 20200009940).  It would not have been obvious to modify Rein to add a second cam to the first cam (5) because one side of Rein’s cam is connected to a bearing plate 6 while the other side is connected to the lever.  Adding a second cam would require substantial change, such as making space on the side where lever (4) is attached to accommodate a new second cam.  Such modification would have required substantial change to the existing lever and groove (12) and would change the operation of cam and lever assembly, thus, teach away from Rein.
For claim 14 and 24, the prior arts of record fail to teach the claimed arrangement of different parts as claimed.
The prior arts of record fail to teach the claimed arrangement of different parts as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KO-WEI LIN/Examiner, Art Unit 3762